This prosecution, for the violation of the prohibition law, originated in the county court of Tuscaloosa county. From a judgment of conviction in said court the defendant appealed to the circuit court, and was there tried by a jury upon a complaint filed by the solicitor for the same offense. In the circuit court he was again convicted, and duly sentenced to hard labor for the county. From the judgment of conviction, pronounced and entered, this appeal was taken. The appeal here is upon the record proper, there being no bill of exceptions. An examination of the record fails to disclose any error; therefore the judgment of conviction upon which this appeal was taken will stand affirmed.
Affirmed.